 

 [leaseinitialpage01.jpg]

 

 [leaseinitialpage02.jpg]

 

 [leaseinitialpage03.jpg]

 

 [leaseinitialpage04.jpg]

 

 [leaseinitialpage05.jpg]

 

 [leaseinitialpage06.jpg]

 

 [leaseinitialpage07.jpg]

 [leaseinitialpage08.jpg]

 [leaseinitialpage09.jpg]

 

 

 [leaseinitialpage10.jpg]

 [leaseinitialpage11.jpg]

 [leaseinitialpage12.jpg]

 

 [leaseinitialpage13.jpg]

 

 

 

 [leaseinitialpage14.jpg]

 

 [leaseinitialpage15.jpg]

 

 

 [leaseinitialpage16.jpg]

 

 

 [leaseinitialpage18.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 